UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7784



ULYSEES FULTON,

                                              Plaintiff - Appellant,

          versus


P.   DOUGLAS    TAYLOR,     Warden,   Ridgeland
Correctional Institute,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(CA-03-3206)


Submitted:   May 25, 2005                     Decided:   June 3, 2005


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ulysees Fulton, Appellant Pro Se. Marshall Hodges Waldron, Jr., LAW
OFFICE OF DUFFIE STONE, LLC, Bluffton, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ulysees     Fulton   appeals    the   district   court’s   order

adopting the recommendation of the magistrate judge and dismissing

his action under 42 U.S.C. § 1983 (2000).          We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.         See Fulton v. Taylor,

No. CA-03-3206 (D.S.C. Oct. 20, 2004). We deny Fulton’s motion for

transcripts at government expense.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                  - 2 -